JONES, J.
When I was in the Common Bench, a question came before us, whether an administrator durante minore ætale, who wastes the goods, shall be charged after the infant comes of age. In 6 Rep. Packman’s case, it is agreed that he shall be charged without saying how; and afterwards in the Common Bench, that he shall be charged as executor de son tort.
Doderidge, J.
I deny this. For at all times he had a lawful power to administer.
Jones, J.
I think like my brother Doderidge. He ought to be charged on the special matter. Postea 267. Noy, 86. 6 Co. 18.